ORDER

John Lazirko, an Ohio citizen, appeals pro se a district court order dismissing his civil rights action for failure to state a claim, pursuant to 28 U.S.C. § 1915(e). This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Lazirko filed a complaint in forma pauperis, naming as defendants the cities of Brooklyn and Parma, Ohio, and several city employees, including police officers, a clerk, prosecutors, a dispatcher, and a judge. As best can be construed from the complaint and attached documents, Lazirko was arrested and charged with reckless operation of a motor vehicle, driving on the wrong side of the roadway, and resisting arrest. His car was towed. He disputed several items on the ticket, including the *325arresting officer’s description of the time of day, the weather, and the amount of traffic. He also pointed out that the violation numbers listed for two of the charges were incorrect, and actually pertained to vehicular homicide and a liquor permit regulation. Lazirko alleged that shortly after his arrest he was hospitalized for treatment of osteomyelitis. Three days after his release, he alleged that he was told that if he did not plead guilty to driving on the wrong side of the roadway, he would be sent to jail. He did enter a guilty plea and paid a fine.
The district court dismissed the complaint for failure to state a claim, and this appeal followed. Review of the record in this case shows that the complaint was properly dismissed for failure to state a claim, as Lazirko could prove no facts which would entitle him to relief. Sistrunk v. City of Strongsville, 99 F.3d 194, 197 (6th Cir.1996).
Lazirko’s complaint essentially alleges that he is innocent of the charge to which he entered a guilty plea. Such a complaint is not cognizable, as Lazirko does not allege that he has successfully appealed his conviction in the state courts. Heck v. Humphrey, 512 U.S. 477, 486-87, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994).
Accordingly, the dismissal of this complaint for failure to state a claim is affirmed. Rule 34(j)(2)(C), Rules of the Sixth Circuit.